Citation Nr: 9932811	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to December 
1951.  The veteran's widow is the appellant in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claims.

The issues of entitlement to service connection for the cause 
of the veteran's death on the merits and entitlement to 
Chapter 35 Dependents' Educational Assistance are the subject 
of the remand immediately following this decision.


FINDINGS OF FACT

1. The veteran's death certificate lists pulmonary embolus as 
the immediate cause of his death.  

2.  At the time of his death, the veteran was service 
connected for subtotal gastrectomy with gastroenterostomy, 
postoperative, and a laparotomy scar with keloid formation.  
 
3.  There is medical evidence of record to the effect that 
the veteran's service-connected subtotal gastrectomy with 
gastroenterostomy was a contributing factor in his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  If the appellant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim, and the Board is not obligated under 38 U.S.C.A. 
§ 5107(a) (West 1991) to assist the appellant any further in 
the development of that claim.  Murphy, 1 Vet. App. at 81.  

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v. Brown, 
8 Vet. App. 423, 426-27 (1995) (applying well-grounded claim 
requirement in context of service connection for cause of 
veteran's death).  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has further held that "[w]here the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is ordinarily required 
to fulfill the well-grounded claim requirement of section 
5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc).  In determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The veteran's death certificate lists pulmonary embolus as 
the immediate cause of his death.  At the time of his death, 
he was service connected for subtotal gastrectomy with 
gastroenterostomy, postoperative, and a laparotomy scar with 
keloid formation.  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  There is also medical evidence of 
record, i.e., an opinion from N. Joseph Deumite, M.D., to the 
effect that the veteran's service-connected subtotal 
gastrectomy with gastroenterostomy was a contributing factor 
in his death.  Based upon these facts, the Board finds that 
the appellant's claim is well grounded; it is plausible.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additional development is necessary in this case before a 
decision on the merits of the appellant's claim can be made.  
The death certificate shows that the veteran passed away at 
Baton Rouge General Medical Center; however, these records 
are not in the claims folder.  Nor are the veteran's recent 
treatment records from Dan J. LaFleur, M.D., N. Joseph 
Deumite, M.D., the Sterling Place Nursing Home, and the VA 
Medical Centers (VAMCs) in Baton Rouge and New Orleans, 
Louisiana, of record.  In the interest of thoroughness and 
fairness to the appellant, on remand, the RO should seek to 
obtain these records.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  A 
medical opinion as to whether the veteran's service-connected 
subtotal gastrectomy with gastroenterostomy contributed to 
his death would also be beneficial in adjudicating the 
appellant's claim.

Finally, the appellant has requested that she be scheduled 
for a personal hearing before a hearing officer at the RO.  
This should be accomplished on remand.

Accordingly, this case is REMANDED for the following 
development:

1.  Ask the appellant to provide a list of 
those who treated the veteran for his 
service-connected subtotal gastrectomy 
with gastroenterostomy between 1994 and 
his last hospitalization in 1997.  After 
obtaining appropriate releases, request 
all records, VA or private, of any 
treatment reported by the appellant that 
are not already in the claims file, 
including from Dan J. LaFleur, M.D., N. 
Joseph Deumite, M.D., the Sterling Place 
Nursing Home, and the VAMCs in Baton Rouge 
and New Orleans, Louisiana.  These records 
should be associated with the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to 
submit evidence in support of her claim.  
38 CFR § 3.159(c).

2.  Make arrangements to have a VA 
specialist in gastroenterology review the 
medical records in the claims file and 
render an opinion on the following 
matter:

What is the likelihood that the veteran's 
service-connected subtotal gastrectomy 
with gastroenterostomy contributed 
substantially or materially to cause his 
death or had a material influence in 
accelerating death?  A contributory cause 
of death must be causally connected to 
the death and must have contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death.  
Specifically, please give an opinion as 
to what extent, if any, it would have 
caused or aggravated any pulmonary 
embolus or would have contributed 
substantially or materially in any other 
way to bring about his death.  

The specialist must provide a complete 
and detailed rationale for all 
conclusions reached, reflecting a review 
of the medical evidence in the claims 
folder and citing to any pertinent 
medical authority.

3.  Schedule the appellant for a 
personal hearing before a hearing 
officer at the RO.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the physician's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, readjudicate the 
appellant's claims on appeal, with 
consideration of all the evidence of 
record. If any benefit sought on appeal 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







